DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable by Zhang et al (US Pub. 2017/0238228), in view of Hong et al (US Pub. 2018/0279401), hereinafter referred to as Zhang and Hong respectively.
Regarding claims 1 and 15, Zhang discloses a method and system of Autonomous Connection Switching in a Wireless Communication Network, the method comprising: receiving, from a network, a conditional mobility configuration including one or more conditional mobility conditions for one or more target cells, wherein the one or more conditional mobility conditions are configured by any one of 1) a comparison between a measurement relating to each of the one or more target cells and a measurement relating to a serving cell, or 2) comparison between a measurement relating to the serving cell with respect to a first threshold and a measurement relating to each of the one or more target cells with respect to a second threshold (see figs. 2-3, p. [0027], [0032]-[0034], [0040]-[0041], [0045]-[0046], [0053]-[0054] the radio link quality of the current serving access point 100-1 is below a first threshold and the expected radio link quality of one of the target access points 100-2, 100-3 is above a second threshold);  performing a cell selection, wherein a target cell for which a cell selection criterion S is satisfied is selected among the one or more target cells, wherein the cell selection criterion S is that a measurement result of the target cell is above a default threshold, and wherein the cell selection criterion S is different from the one or more conditional mobility conditions; and performing mobility to the selected target cell based on the conditional mobility configuration (see figs. 2-3, p. [0027], [0032]-[0034], [0040]-[0041], [0045]-[0046], [0053]-[0054] the radio link quality of the current serving access point 100-1 is below a first threshold and the expected radio link quality of one of the target access points 100-2, 100-3 is above a second threshold). Zhang does not teach the step of detecting a radio link problem on a serving cell based on expiration of a timer which starts running upon receiving N-consecutive out-of-sync indications for the serving cell from lower layers. Hong discloses detect a radio link failure (RLF) when a related timer expires, which started when out-of-synchronization for a PCell/PSCell occurs (upon receiving N310 consecutive "out-of-sync" indications for the PCell from lower layers, p. [0074]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the feature disclosed by Hong into the Zhang’s system in order to guarantee quality of services. 
Regarding claim 4, Zhang discloses wherein the conditional mobility conditions are configured by comparing measurement result of one or more target cells with a measurement result of the serving cell (p. [0034], [0040], [0047] and [0052] the radio link quality of the current serving access point 100-1 is below a first threshold and the expected radio link quality of one of the target access points 100-2, 100-3 is above a second threshold).  
Regarding claim 5, Zhang discloses wherein the conditional mobility conditions are that the measurement results of the one or more target cells are better than the measurement result of the serving cell by an offset (p. [0003], [0063], A typical example of such triggering event, corresponds to the measurement result for the neighboring cell being better than the present serving cell plus an offset).  
Regarding claim 6, the serving access point disclosed by Zhang is clearly a primary cell (PCell).  
Regarding claim 8, Zhang discloses wherein the conditional mobility includes a conditional serving cell change, a conditional serving cell addition and/or a conditional serving cell release (fig. 2, steps 202-203; and fig. 3, steps 302-303, fig. 4, steps 420-430).  
Regarding claims 18 and 21, Zhang discloses wherein the mobility to the selected target cell is performed based on a target cell configuration for the target cell among the target cell configurations for the one or more target cells received via the conditional mobility configuration (fig. 2, steps 202-204; fig. 3, steps 302-304).  
Regarding claims 10, 17 and 20, Zhang discloses wherein the conditional mobility configuration includes a list of the one or more target cells including the target cell (fig. 2, step 203; fig. 3, step 303).    
Regarding claim 11, Zhang discloses wherein the list of the one or more target cells includes an identifier (ID) of the candidate target cells (p. [0035], [0048], [0064], [0069] the switching authorization message 204 may indicate information concerning each of the indicated target access points 100-2, 100-3. For example, such information may include an identity of the target access point 100-2, 100-3, or in terms of a cell-specific temporary identifier (e.g., a C-RNTI)).  
Regarding claims 12, 18 and 21, Zhang discloses wherein the conditional mobility condition includes an ID of the serving cell and/or type of the conditional mobility (p. [0034], [0040], [0047] and [0052] the radio link quality of the current serving access point 100-1 is below a first threshold and the expected radio link quality of one of the target access points 100-2, 100-3 is above a second threshold).
Regarding claim 14, Zhang discloses wherein the wireless device is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the wireless device (see figs. 1-3). 
 	Regarding claims 16 and 19, Zhang discloses wherein the one or more conditional mobility conditions are ignored (see p. [0034], [0040], [0047], [0052]).  
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hong as shown above.
Regarding claims 7 and 22, Zhang discloses wherein the mobility to the selected target cell is performed upon the measurement result of the target cell is being above the default threshold (p. [0034], [0040], [0047] and [0052] the expected radio link quality of one of the target access points 100-2, 100-3 is above a threshold). Zhang does not disclose the measurement result of the target cell is performed regardless of a quality of the serving cell. Examiner take official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the well-known feature in the art into Zhang’s system in order to satisfy quality of service and customer service.
Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hong as shown above, and further in view of Legg et al, US Pub. 2014/0378144.
Regarding claims 13 and 23, Zhang does not explicitly disclose wherein the radio link problem is detected upon 1) expiry of a timer, which starts to running upon receiving N-consecutive out-of-sync indications for the serving cell from lower layers, 2) receiving a random access problem indication from a media access control (MAC) entity of a master cell group (MCG), or receiving an indication from a radio link control (RLC) entity of the MCG that a maximum number of retransmissions has been reached. Legg discloses this feature at p. [0071] (Other ways of triggering the transmission of the measurements reports is by letting the transmission be triggered by A2, A3, A4, A5, B1, B2, 3A, 3C, 3D, 2B, 2C, 1C, 1E or 1G events if the wireless communication system is a 3GPP system such as LTE or UMTS). It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the Legg’s feature into Zhang’s system in order to guarantee customer service during handover. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571) 272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI D HOANG/Primary Examiner, Art Unit 2463